             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                         8:17CR313
               Plaintiff,
    vs.
                                                   ORDER
SHERRI L. ATKINS,
               Defendant.


    IT IS ORDERED that:

    1.    The Government’s unopposed Motion to Continue Sentencing
          (filing 66) is granted.

    2.    Defendant Sherri L. Atkins’ sentencing is continued to May 16,
          2019, at 10:00 a.m., before the undersigned United States
          District Judge, in Courtroom No. 1, Roman L. Hruska Federal
          Courthouse, 111 South 18th Plaza, Omaha, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 26th day of March, 2019.

                                      BY THE COURT:


                                      John M. Gerrard
                                      Chief United States District Judge
